ACCEPTED
                                                                               03-14-00698-CV
                                                                                      4437659
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                         3/10/2015 12:11:00 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK

             CAUSE NO. 03-14-00698-CV
           ________________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
    IN   THE THIRD COURT OF APPEALS IN AUSTIN, TEXAS AUSTIN, TEXAS
                                                3/10/2015 12:11:00 PM
           ________________________________________
                                                    JEFFREY D. KYLE
                                                         Clerk
            SHAMARK SMITH LIMITED PARTNERSHIP, ET AL.,

                                            Appellants,

                                  v.

                         MARTIN LONGORIA,

                                       Appellee.
           ________________________________________

On appeal from the 20th Judicial District Court of Milam County, Texas
           ________________________________________

  THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME
        ________________________________________


                               Tracy J. Willi
                               Texas Bar No. 00784633
                               Willi Law Firm, P.C.
                               9600 Escarpment Blvd., Suite 745, PMB 34
                               Austin, TX 78749-1983
                               Tel. (512) 288-3204
                               Fax (512) 677-2010
                               twilli@willi.com

                               ATTORNEY FOR SHAMARK SMITH
                               LIMITED PARTNERSHIP, SHARON D.
                               MARCUS, AND PAUL J. SMITH
  THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                    OPENING BRIEFS

      Shamark Smith Limited Partnership, Sharon D. Marcus, and Paul J. Smith

file this Third Unopposed Motion for Extension of Time to File Appellants’ Brief.

      The trial court in this case entered judgment on August 15, 2014. This is the

third motion for extension of time filed in this appeal. Appellants’ Brief was due

on March 6, 2015.

      Due to intervening deadlines in other matters and due to serious family

matters that have arisen for Appellants’ counsel, there will not be sufficient time to

complete the Appellants’ Brief. Appellants’ counsel does not expect there to be a

further extension necessary. Therefore, Appellants request that the deadline for

opening briefs be extended from March 6, 2015 to April 6, 2015. This motion is

filed not for delay but so that justice can be done.




                                           2
Respectfully submitted,



/s/ Tracy J. Willi
Tracy J. Willi
Texas Bar No. 00784633
Willi Law Firm, P.C.
9600 Escarpment Blvd., Suite 745, PMB 34
Austin, TX 78749-1983
Tel. (512) 288-3204
Fax (512) 677-2010
twilli@willi.com

ATTORNEY FOR SHAMARK SMITH
LIMITED PARTNERSHIP, SHARON D.
MARCUS, AND PAUL J. SMITH




  3
                       CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with opposing counsel, James David
Walker, and he is not opposed to this motion.

                                         /s/ Tracy J. Willi
                                         Tracy J. Willi

                 CERTIFICATE OF FILING AND SERVICE

      I hereby certify that this document was filed with Clerk of Court through the
Court’s electronic filing system (“efs”) and served on all counsel of record by
email on March 10, 2015 as follows:

James David Walker
P.O. Box 41
Milano, Texas 76556
(512) 636-9520
(512) 455-7992 (fax)
walker@2appeal.com

ATTORNEY FOR MARTIN M. LONGORIA

                                         /s/ Tracy J. Willi
                                         Tracy J. Willi




                                        4